OPINION OP THE COURT BY
FREAR, J.
This case comes here on plaintiff’s exceptions to the judgment of the Circuit Court discharging the garnishee, that court having tried the case jury waived on the garnishee’s appeal from the District Court.
The garnishee was manager of the Hawaiian Tramways Company. The defendant was driver on one of the cars of the company. The driver had in his possession $25 of the company’s money for use in making change with passengers. The company owed the driver $12 wages. The only question now raised is whether the company could be held as garnishee in respect of the $12 owed the driver. The question whether the company, instead of its manager, should have been made garnishee, is waived.
The plaintiff argues that, as the defendant held the $25 as bailee and claimed the $12 in his own right, the garnishee could *203have no right of set-off against the defendant and therefore conld not set np that defense against the plaintiff. The garnishee, however, relies, not on set-off, but on a claim that by the terms of the contract between the garnishee and the defendant, the wages were payable only upon the return of the $25, in other words, that whether the garnishee owed the defendant anything depended upon the contingency that the defendant should return the money entrusted to him. It is well established that a debt subject to a contingency, and not due or to become due by the mere lapse of time is not subject to garnishment. See Fellows v. Smith, 131 Mass. 363. The question of difficulty in this case is whether the evidence is sufficient to establish the contract relied on. The evidence is not satisfactory, but, bearing in mind that the finding of the trial Judge must be treated as a verdict of a jury, we are of the opinion that there was sufficient evidence to sustain it. Specific findings of law and fact were not made or requested.
Ay G. Correa for plaintiff.
P. Neumann for garnishee.
The exception is overruled.